DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molinaro Alberto (WO – 20200174150 A1. From IDS, Examiner disclose English machined translation for claims rejection reference).
As per claim 1, Alberto discloses Electromechanical Drum Brake comprising an Actuator that has an Elastic Reserve without Rigidity comprising:
a first brake shoe (12, Fig: 2) and a second brake shoe (13, Fig: 2) movably coupled to a back plate (10, Fig: 1-2), and spaced apart from each other (Fig: 2);
a wheel cylinder (11, Fig: 2) positioned between one end of the first brake shoe (121, Fig: 2) and one end of the second brake shoe (131, Fig: 2), and configured to expand the distance between the one end of the first brake shoe and the second brake shoe (Fig: 2); and
an actuator (2, Fig: 2) positioned between another end of the first brake shoe (122, Fig: 2) and another end of the second brake shoe (132, Fig: 2), and configured to provide a driving force to expand the distance between the one end of the first brake shoe and the one end of the second brake shoe and to expand the distance between the another end of the first brake shoe and the another end of the second brake shoe ([0056] – [0057], Fig: 2).

As per claim 2, Alberto discloses wherein the actuator comprises:
an anchor housing part (51, [0077], Fig: 6);
a motor part (52, [0077], Fig: 6) housed in the anchor housing part, and configured to generate a driving force configured for braking ([0079] – [0081], Fig: 2, 6);
a power transmission part (56, [0080], Fig: 6) configured to transmit the driving force generated by the motor part ([0074] – [0081]); and
a push rod part (32, 33, Fig: 2, 6) having a length that is varied by the driving force transmitted by the power transmission part ([0074] – [0081], Fig: 2, 6).

As per claim 3, Alberto discloses wherein the motor part (52, Fig: 1) comprises a motor shaft (Attached figure and fig: 6) whose axial direction is parallel to the extension direction of the push rod part (32, 33, Fig: 6).

As per claim 4, Alberto discloses wherein the anchor housing part (2, Fig: 2) comprises:
a motor housing part (51) having the motor part housed therein, and extended in one direction (Fig: 6);
a rod housing part (21, Fig: 2) having the push rod part housed therein (32, 33, Fig: 6), and provided in parallel to the extension direction of the motor housing part (Fig: 6); and
a gear housing part (Attached figure and fig: 6) having the power transmission part housed therein (Attached figure and fig: 6), and extended from the motor housing part toward the push rod part (Attached figure and fig: 6),
wherein the gear housing part (Attached figure and fig: 6) is disposed eccentrically to one side based on the center of the rod housing part in a longitudinal direction thereof (Attached figure and fig: 6).

    PNG
    media_image1.png
    405
    581
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinaro Alberto (WO – 20200174150 A1. From IDS, Examiner disclose English machined translation for claims rejection reference as applied to claims 1-4 above, and further in view of Choi (US – 2016/0025171 A1).
As per claim 5, Alberto discloses power transmission part (56, Fig: 6) but fails to explicitly disclose wherein the power transmission part comprises:
a first worm shaft coupled to the motor shaft included in the motor part, and having a first worm gear formed thereon;
a first worm wheel engaged and rotated with the first worm gear;
a second worm shaft disposed across the first worm shaft, and having a second worm gear formed thereon; and
a second worm wheel engaged and rotated with the second worm gear and configured to vary the length of the push rod part.
Choi discloses Brake Device for Vehicle comprising:
the power transmission part (Fig: 2-4) comprises:
a first worm shaft (22, Fig: 2-4) coupled to the motor shaft (Fig: 2-4) included in the motor part, and having a first worm gear (22, Fig: 2-4) formed thereon;
a first worm wheel (Attached figure and fig: 4) engaged and rotated with the first worm gear (22, Attached figure and fig: 4);
a second worm shaft (Attached figure and fig: 4) disposed across the first worm shaft, and having a second worm gear formed thereon (24, Attached figure and fig: 4); and
a second worm wheel (36, Attached figure and fig: 4) engaged and rotated with the second worm gear and configured to vary the length of the push rod part (40, Attached figure and fig: 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Electromechanical Drum Brake of the Alberto to make the power transmission part comprises, a first worm shaft coupled to the motor shaft included in the motor part, and having a first worm gear formed thereon, a first worm wheel engaged and rotated with the first worm gear, a second worm shaft disposed across the first worm shaft, and having a second worm gear formed thereon; and a second worm wheel engaged and rotated with the second worm gear and configured to vary the length of the push rod part as taught by Choi in order to provide braking force by spreading brake shoes both sides using a driving force of a motor and positive engagement of the brake shoe to brake drum.

    PNG
    media_image2.png
    558
    542
    media_image2.png
    Greyscale


As per claim 6, Choi further discloses wherein the push rod part comprises:
a first push rod (70, Fig: 2) abutting on the first brake shoe (13, Fig: 2-3), screwed to one side of the second worm wheel (60, Fig: 2), and moved in a direction to press the first brake shoe in connection with the rotation of the second worm wheel (Fig: 2-3); and
a second push rod (40, Fig: 2-3) abutting on the second brake shoe (12, Fig: 2-3), connected to the other side of the second worm wheel (28, 54, Fig: 2-3), and pushed by the second worm wheel and moved in a direction to press the second brake shoe, when the first push rod is moved (Fig: 2-3).

As per claim 7, Choi further discloses wherein the second worm wheel (36, Fig: 2-4) comprises:
a gear engaged with the second worm shaft (Attached figure and fig: 2-3);
a bolt screw (50, Fig: 2-3) provided on one side of the gear and screwed to the first push rod (70, Fig: 2); and
a rod connector (54, 28, Fig: 2) provided on the other side of the gear and connected to the second push rod (Fig: 2-3).

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinaro Alberto (WO – 20200174150 A1. From IDS, Examiner disclose English machined translation for claims rejection reference) as applied to claims 1-4 above, and further in view of Choi (US – 2016/0025171 A1) as applied to claims 1-7 above, and further in view of Hans Hackmann et al. (DE – 102005025296, from IDS, Examiner disclose English machined translation for claims rejection reference).

As per claim 8, Alberto as modified by Choi discloses all the structural elements of the claimed invention but fails to explicitly disclose an adjust assembly positioned between the one end of the first brake shoe and the one end of the second brake shoe, and configured to adjust the distance between the one end of the first brake shoe and the one end of second brake shoe; and
a pivot lever rotatably provided on the back plate, having one end of the pivot lever connected to the adjust assembly and another end of the pivot lever connected to the actuator, wherein the pivot lever is rotated by the driving force of the actuator such that the adjust assembly expands the distance between the first brake shoe and the second brake shoe.
Hackmann discloses Drum Brake with Locking Device comprising:
an adjust assembly (75, [0060], Fig: 8) positioned between the one end of the first brake shoe (2, Fig: 8) and the one end of the second brake shoe (3, Fig: 8), and configured to adjust the distance between the one end of the first brake shoe and the one end of second brake shoe ([0060] – [0061], Fig: 8); and
a pivot lever (73, Fig: 8) rotatably provided on the back plate (at D, Fig: 8), having one end of the pivot lever connected to the adjust assembly (at D, Fig: 8) and another end of the pivot lever connected to the actuator (11, Fig: 8), wherein the pivot lever is rotated by the driving force of the actuator such that the adjust assembly expands the distance between the first brake shoe and the second brake shoe([0060] – [0062], Fig: 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Electromechanical Drum Brake of the Alberto as modified by Choi to make adjust assembly positioned between the one end of the first brake shoe and the one end of the second brake shoe, and configured to adjust the distance between the one end of the first brake shoe and the one end of second brake shoe; and a pivot lever rotatably provided on the back plate, having one end of the pivot lever connected to the adjust assembly and another end of the pivot lever connected to the actuator, wherein the pivot lever is rotated by the driving force of the actuator such that the adjust assembly expands the distance between the first brake shoe and the second brake shoe as taught by Hackmann in order to provide adjuster assembly with self-locking feature.

As per claim 9, Hackmann further discloses wherein the adjust assembly comprises:
a moving rod moved by the pivot lever so as to press the second brake shoe (3, 7, Fig: 8); and
an interlocking rod (74, Fig: 8) moved in connection with the moving rod and configured to press the first brake shoe (2, 6, Fig: 8).

As per claim 10, Hackmann further discloses wherein the pivot lever comprises:
a lever plate (73, fig: 8) provided between the first brake shoe and the back plate (Fig: 8), and having a lower end connected to the first push rod (at D, Fig: 8) and an upper end connected to the adjust assembly (at 72, Fig: 8); and
a lever pin (Attached figure and fig: 8) protruding from the lever plate (73, Attached figure and fig: 8), and disposed through the first brake shoe (3, 7, Fig: 8),
wherein the lever plate is pressed by the first push rod and rotated about the lever pin so as to move the moving rod in a direction to press the second brake shoe (2, 6, [0060]-[0061], Fig: 8).

    PNG
    media_image3.png
    498
    622
    media_image3.png
    Greyscale


As per claim 11, Hackmann further discloses wherein the adjust assembly has a variable length to adjust a gap between the one end of the first brake shoe and the one end of the second brake shoe ([0060] – [0061], Fig: 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Albert Molinaro (WO – 2020/136329 A1),
B: Mazzarini et al. (US – 2020/0189549 A1),
C: Barbosa (US – 2020/0018365 A1),
D: Oshio et al. (US – 2017/0227078 A1),
E: Koga et al. (US – 2016/0152214 A1),
F: Oshio et al. (US – 2014/0345989 A1),
G: KIM (US – 2010/0096224 A1), and
H: Kapaan et al. (US – 2003/0038002 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                              

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657